The questions presented by this appeal were fully considered, and decided adversely to appellants in Denson et al. v. Provident Mutual Life Ins. Co., 231 Ala. 574,166 So. 33; Id., 299 U.S. 556, 57 S.Ct. 18, 81 L.Ed. 409, and again in Denson et al. v. Steiner Bros., Inc., et al., 235 Ala. 697,178 So. 919.
On authority of these decisions the decree of the Circuit Court sustaining the demurrer and dismissing the bill is due to be affirmed.
It is so ordered by the Court.
Affirmed.
ANDERSON, C. J., and THOMAS and KNIGHT, JJ., concur.